Citation Nr: 1628167	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  11-06 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for depression and anxiety.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from November 1965 to September 1966.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the Veteran's claims file was subsequently transferred to the Roanoke RO.

In June 2014, the Board remanded this case for the RO to schedule a hearing.  The Veteran provided testimony at a May 2016 videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.  As the Board's 2014 remand directives have been satisfied, the case is now appropriate for appellate review.  

The issue of TDIU has been raised during the adjudicatory process of the underlying disability.  As such, TDIU it is part and parcel of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period on appeal prior to April 14, 2011, the Veteran's psychiatric disability was manifested by occupational and social impairment with deficiencies in most areas.

2.  From April 14, 2011, the Veteran's psychiatric disability was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 70 percent disability rating for depression and anxiety have been met for the rating period on appeal prior to April 14, 2011.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9434 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 30 percent disability rating for depression and anxiety have been met for the rating period from April 14, 2011.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9434 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In the June 2010 rating decision on appeal, the RO granted service connection for depression and anxiety and assigned an initial 10 percent disability rating, effective from March 30, 2009, the date the Veteran's claim for service connection was received.    

The Veteran asserts that his psychiatric symptoms, which include anxiety, depressed mood, sleep disturbances, social isolation, irritability, anger, crying spells, and passive suicidal ideation, warrant a higher initial disability rating.   

Evaluations for depressive disorder are assigned pursuant to 38 C.F.R. § 4.130, DC 9434.  A 10 percent disability rating is assigned when the evidence demonstrates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent disability rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

In assessing the evidence of record, the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A GAF score in the range of 41 to 50 represents "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score in the range of 51 to 60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id. 

A GAF score in the range of 61 to 70 reflects "Some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive. The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443; Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

After reviewing all the lay and medical evidence of record and resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence supports a 70 percent disability rating, but no higher, for the initial rating period prior to April 14, 2011.  Thereafter, the Board finds that the evidence supports a 30 percent disability rating, but no higher.  

Specifically, prior to April 14, 2011, the Veteran's psychiatric disability was manifested by occupational and social impairment with deficiencies in most areas due to symptoms such as depression, irritability, anxiety, sleep impairment, social isolation, and passive suicidal ideation, which more nearly approximates the criteria for a 70 percent rating.  

For instance, private treatment records from March 2009 show that the Veteran reported increased anxiety and passive thoughts of suicide at times.  At the March 2010 VA examination, he reported symptoms of anhedonia, depression, decreased energy, decreased appetite, passive suicidal thoughts, mood swings, and a short temper.  The VA examiner assigned a GAF score of 48, reflecting serious symptoms.

An August 2010 VA treatment note indicates that the Veteran scored a 22 on the Patient Health Questionnaire (PHQ-9), indicating severe depression.  Although he denied current suicidal ideation, he endorsed symptoms of significant anxiety, anhedonia, depressed mood, insomnia, poor appetite, concentration problems, feelings of worthlessness, and fatigue.  The doctor assessed rule out major depressive disorder, recurrent moderate/severe versus bipolar disorder, and anxiety disorder not otherwise specified (NOS) versus generalized anxiety disorder.  

Later in August 2010, it was noted that he was working, but that he dreaded the interactions that he was forced to have at work.  Moreover, he continued to experience symptoms of feeling unhappy, down, tired, insomnia, poor concentration, loss of interest, and loneliness, as well as significant anxiety.  He continued to experience depressive symptoms despite the use of medication.  The doctor stated he was at a moderate risk of suicide.  He assigned a GAF score of 55, reflecting moderate symptoms.  

In September 2010, he endorsed crying "all the time," and reported short, one to two day, periods of elevated mood in the past several months, but otherwise he felt depressed.  He also reported extreme irritability and angry outbursts that occurred "out of the blue."  He stated he had good relationships with his two adult children.  The doctor assigned a GAF score of 45.

The Veteran's symptoms continued at the same level over the next several visits, and in November 2010, the doctor noted that he had treatment-resistant depression.

The Veteran did not return to see his doctor until February 2011, when he reported that he was feeling "okay" lately.  He had recently begun individual psychotherapy, and stated that it was effective.  The doctor assigned a GAF score of 50.  

In March 2011, the Veteran told his therapist that he had not felt depressed for a week to ten days.  At an April 2011 therapy session, he rated his depression in the past week at a level of two out of ten in severity.  

The Board notes that GAF scores assigned during the rating period prior to April 14, 2011, are commensurate with a higher 70 percent disability rating.  Namely, with the exception of the GAF score of 55 assigned in August 2010 reflecting moderate symptoms, the GAF scores assigned during this period reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

In sum, the Board finds that the evidence relevant to the initial rating period prior to April 14, 2011, is at least in equipoise as to whether the Veteran's psychiatric disability caused occupational and social impairment with deficiencies in most areas.  In this regard, the Board in particular notes the symptoms of near-continuous depression, anxiety, and irritability, which contributed to his social isolation and caused occupational impairment, as well as his passive suicidal ideation, crying spells, and feelings of hopelessness and worthlessness.  In addition, as noted above, the GAF scores reflect mostly serious symptoms, which, under the circumstances of this case, are commensurate with a 70 percent disability rating.     

The Board finds that the weight of the evidence is against the assignment of an even higher 100 percent disability rating for the rating period prior to April 14, 2011, because the evidence does not demonstrate total occupational and social impairment.  Although the Veteran reported social isolation and difficulty interacting with others at work, he is still working on a part-time basis, and he reported good relationships with his children.  Further, no symptoms commensurate with the criteria for a 100 percent rating category were present during any part of the initial rating period on appeal.

Next, from April 14, 2011, resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 30 percent disability rating, but no higher, have been met for the Veteran's psychiatric disability.  

From April 14, 2011, the evidence demonstrates that the Veteran's psychiatric disability went into remission, and that his depressive symptoms had largely resolved, although it is still manifested by social isolation, depressed mood, and sleep impairment, resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), which more nearly approximates the criteria for a 30 percent rating.  
  
For instance, in April 2011, the Veteran saw his treating psychiatrist after two months and reported that he had been feeling better for the past few weeks.  He continued to find his individual psychotherapy effective, reported improved sleep, and stated that he had recently begun working out and had consequently lost some weight.  He denied being depressed at the moment, and scored a 3 on the PHQ-9, indicating that he may not need depression treatment.  The psychiatrist assessed major depressive disorder in remission and assigned a GAF score of 60, reflecting moderate symptoms.  

Later in April 2011, he told his therapist that he felt down on one day in the last week.  He rated his depression as a 4 out of 10 in severity, and reported activities with friends during the past weekend.  He continued to report improved sleep.  

At a June 2011 appointment with his psychiatrist, he again denied current depression, and also denied any major problems with sleep or appetite.  He continued to work out and had lost additional weight.  The doctor continued to assess depression in remission and assigned a GAF score of 65, reflecting mild symptoms, but generally functioning pretty well with some meaningful interpersonal relationships.  

A December 2011 treatment note reflects a similar level of symptoms and a GAF score of 65.  However, in February 2012, the Veteran reported feeling drained, depressed mood, and crying spells due to various medical illnesses.  He stated that his relationship with his children was still good.  He reported anxiety about losing or quitting his job as there was no much work available to justify his commute out of state.  He denied any suicidal ideations.  The doctor continued to assess depression in remission and assigned a GAF score of 65.  

The Veteran was afforded a VA examination in February 2012 at which he reported that he spent most of his time watching television and performing chores.  He stated that he worked for one company from 1975 until he retired in 2006, and, for the past few years, had worked on a part-time basis.  He stated he often worked by himself and enjoyed being isolated from other people.  He reported that he had a few conflicts with others, but always completed his work well.  He cried during the interview with the VA examiner.  He reported irritability, continuous depressed mood, anxiety, chronic sleep impairment, disturbances of mood and motivation, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  

The February 2012 VA examiner assigned a GAF score of 67, and opined that his psychiatric disability resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication, commensurate with a 10 percent disability rating.  The VA examiner also stated that the Veteran is capable to work on a full-time basis from a mental health point of view; however, he would clearly be irritable, anxious, occasionally angry, and withdrawn at any place of work.  Moreover, the examiner stated that he would not be able to provide leadership skills or executive functions, and would need to work in relative isolation.  Finally, the VA examiner stated that he would not be able to handle significant persistent emotional stress or close interaction with co-workers and superiors.         

Treatment notes from 2012 continue to reflect a similar level of depression symptoms, particularly depressed mood and isolation, and GAF scores of 65.  In May 2013, the Veteran reported that his mood was "a lot better."  He denied loss of sleep, loss of appetite, loss of concentration, and lethal ideations.  He admitted to times of low mood, particularly in January and February 2013, but stated that he addresses those symptoms early and surrounds himself with friends to elevate his mood.  

Treatment notes for the remainder of 2013 and 2014 indicate continued symptoms of depression and social isolation, with increased symptoms during winter months.  In January 2015, following a move to Virginia to be closer to family, his treating psychiatrist noted that he was doing better, and that, although he still had some symptoms of sadness, his major depression symptoms appears to have resolved.  

An April 2016 treatment note indicates that the Veteran continued to struggle in particular with social isolation, although his psychiatrist noted he was doing "fairly well."  

In sum, the Board finds that the evidence relevant to the rating from April 14, 2011, is at least in equipoise as to whether the Veteran's psychiatric disability caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  In this regard, the Board in particular notes the symptoms of depressed mood and social isolation, which contributed to his social and occupational impairment.  In addition, the GAF scores assigned during this period reflect mostly mild symptoms, which are commensurate with a 30 percent disability rating.     

The Board finds that the weight of the evidence is against the assignment of an even higher 50 percent disability rating for the rating period from April 14, 2011, because the evidence does not demonstrate occupational and social impairment with reduced reliability and productivity.  Namely, although the Veteran continues to experience social and occupational impairment, the evidence demonstrates that he works on a part-time basis and does not show significant occupational impairment that would rise to the level of a 50 percent disability rating.  His psychiatrist declared his depression to be in remission beginning in April 2011, and, even as recently as January 2015, concluded that his depression was resolved.  The Veteran himself has reported that his symptoms worsen in the winter months, and, thus, appear to be somewhat seasonal or intermittent in nature.  Moreover, he has stated that he addresses his symptoms by engaging socially, indicating that his level of social impairment does not rise to the level of a higher 50 percent disability rating.  Finally, the 2012 VA examiner opined that his psychiatric symptoms were commensurate with the currently assigned 10 percent disability rating, providing probative evidence against the assignment of an even higher, 50 percent, disability rating.  

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's psychiatric disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his psychiatric disability is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying even higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned herein were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).   

Because the current appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements, including his testimony at the May 2016 Board hearing.  

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the May 2016 Board hearing, the undersigned Veterans Law Judge asked questions pertaining to the criteria necessary for establishing his claim, including regarding specific evidence that may help substantiate his claim.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

The Veteran has been afforded an adequate examination on the issue of rating his psychiatric disability.  As noted above, VA provided the Veteran with examinations in March 2010 and February 2012.  The Veteran's history was taken, and complete examinations and interviews were conducted.  Conclusions reached and diagnoses given were consistent with the examination report.  Therefore, the Veteran has been afforded an adequate examination on the issue decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A 70 percent disability rating for service-connected depression and anxiety, but no higher, is granted for the rating period on appeal prior to April 14, 2011.

A 30 percent disability rating for service-connected depression and anxiety, but no higher, is granted for the rating period from April 14, 2011.


REMAND

At the May 2016 Board hearing, the Veteran testified that he wished to raise a TDIU claim, and provided testimony regarding the ways in which his depressive symptoms have impacted his ability to work.  

The Veteran has not been provided with VCAA notice of concerning the requirements of attaining a TDIU, nor has he been provided with an opportunity to complete the appropriate claims form, which is designed to elicit the information necessary and relevant for VA to fully and fairly adjudicate the issue of entitlement to a TDIU.  Moreover, the grant of higher ratings for his depression herein as well as the potential grant of his pending bladder cancer claim could result in eligibility for TDIU under 38 C.F.R. § 4.16(a).  

In view of these circumstances, the Board finds that it is appropriate to remand the issue of TDIU so that all the proper development and consideration may made by the AOJ in the first instance.

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

1. Provide to the Veteran all required notice and claims forms in response to the claim for TDIU.

2.  After conducting the above development and any additional development deemed necessary, the RO should review the Veteran's claim of entitlement to a TDIU.  If the benefits sought on appeal cannot be granted, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


